United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13523 CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP (Exact Name of Issuer as Specified in its Charter) Maryland 52-1328767 (State of Incorporation) (I.R.S. Employer Identification No.) 11200 Rockville Pike Rockville, MD (Address of Principal Executive Offices) (ZIP Code) (301) 468-9200 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated filer (Do not check if a smaller reporting company)oSmaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP INDEX TO FORM 10-Q FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2010 Page Part I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets - June 30, 2010 and December 31, 2009 1 Consolidated Statements of Operations and Accumulated Losses - for the three and six months ended June 30, 2010 and 2009 2 Consolidated Statements of Cash Flows - for the six months ended June 30, 2010 and 2009 3 Notes to Financial Statements - June 30, 2010 and 2009 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4. Controls and Procedures 15 Part II OTHER INFORMATION Item 3. Defaults upon Senior Securities 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signature 16 2 Part I.FINANCIAL INFORMATION Item 1.Financial Statements CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP CONSOLIDATED BALANCE SHEETS ASSETS June 30, December 31, (Unaudited) Investments in partnerships $ $ Investment in partnerships held for sale or transfer Cash and cash equivalents Distribution receivable from partnership Acquisition fees, principally paid to related parties, net of accumulated amortization of $49,472 and $48,381, respectively Property purchase costs, net of accumulated amortization of $73,515 and $72,771, respectively Total assets $ $ LIABILITIES AND PARTNERS' DEFICIT Due on investments in partnerships $ $ Accrued interest payable Accounts payable and accrued expenses Total liabilities Commitments and contingencies Partners' deficit: Capital paid in: General Partners Limited Partners Less: Accumulated distributions to partners ) ) Offering costs ) ) Accumulated losses ) ) Total partners' deficit ) ) Total liabilities and partners' deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Part I.FINANCIAL INFORMATION Item 1.Financial Statements CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP CONSOLIDATED STATEMENTS OF OPERATIONS AND ACCUMULATED LOSSES (Unaudited) For the three months ended For the six months ended June 30, June 30, Share of income from partnerships $ Other revenue andexpenses: Revenue: Interest Gain from extinguishment of debt Expenses: General and administrative Interest Management fee Professional fees Amortization of deferred costs Total other revenue and expenses ) ) ) (Loss) income before gain on disposition of investment in partnership and income (loss) from discontinued operations ) ) Discontinued operations Share of income (loss) from discontinued Operations ) Gain on disposition of investment in partnerships, net of disposition fee Results from discontinued operations ) Net income Accumulated losses, beginning of period ) Accumulated losses, end of period $ ) $ ) $ ) $ ) Net income allocated to General Partners (1.51%) $ Net income allocated to Initial and Special Limited Partners (1.49%) $ Net income allocated to Additional Limited Partners (97%) $ Net income per unit of Additional Limited Partner Interest, based on 73,337 units outstanding $ The accompanying notes are an integral part of these consolidated financial statements. 4 Part I.FINANCIAL INFORMATION Item 1.Financial Statements CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the six months ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Share of income from partnerships ) ) Gain from extinguishment of debt ) Gain on disposition of investment in partnerships, net of disposition fees ) Amortization of deferred costs Changes in assets and liabilities: (Increase) decrease in other assets Increase in accrued interest payable Increase (decrease) in accounts payable and accrued expenses ) Net cash used in operating activities ) ) Cash flows from investing activities: Receipt of distributions from partnerships Proceeds from disposition of investment in partnerships Disposition fee paid to a related party ) Net cash provided by investing activities Cash flows from financing activities: Distribution paid to Limited Partners ) Tax distribution on behalf of Limited Partners ) Net cash used in financing activities: ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 and 2009 (Unaudited) 1.ORGANIZATION Capital Realty Investors-IV Limited Partnership (the “Partnership”) is a limited partnership which was formed under the Maryland Revised Uniform Limited Partnership Act on December 7, 1983.The Partnership was formed for the purpose of raising capital by offering and selling limited partnership interests and then investing in limited partnerships ("Local Partnerships"), each of which owns and operates an existing rental housing project which was originally financed and/or operated with one or more forms of rental assistance or financial assistance from the U.S. Department of Housing and Urban Development ("HUD"). The Partnership originally made investments in forty-seven Local Partnerships.As of June 30, 2010, the Partnership retained investments in seven Local Partnerships. The General Partners of the Partnership are C.R.I., Inc. (CRI), which is the Managing General Partner, and current and former shareholders of CRI.Services for the Partnership are performed by CRI, as the Partnership has no employees of its own. 2.BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (US GAAP) and with the instructions to Form 10-Q.Certain information and accounting policies and footnote disclosures normally included in financial statements prepared in conformity with US GAAP have been condensed or omitted pursuant to such instructions.These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Partnership's annual report on Form 10-K at December 31, 2009. In the opinion of C.R.I., Inc. (CRI), the Managing General Partner, the accompanying unaudited consolidated financial statements reflect all adjustments, consisting of normal recurring accruals, necessary for a fair presentation of the financial position of Capital Realty Investors-IV Limited Partnership (the Partnership) as of June 30, 2010, and the results of its operations and its cash flows for the three and six month periods ended June 30, 2010 and 2009.The results of operations for the interim period ended June 30, 2010, are not necessarily indicative of the results to be expected for the full year. 3.INVESTMENTS IN PARTNERSHIPS At June 30, 2010 and 2009, the Partnership had limited partnership equity interests in seven and eight Local Partnerships respectively, each of which owned an apartment complex. 6 CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 and 2009 (Unaudited) 3.INVESTMENTS IN PARTNERSHIPS - Continued A schedule of the apartment communities owned by the Local Partnerships in which the Partnership is invested is provided below: PROPERTY CITY STATE UNITS Fairways Naperville IL Madison Square Grand Rapids MI Mary Allen Tower West Galesburg IL Northridge Park Salinas CA Pilgrim Tower East Pasadena CA Tradewinds Traverse City MI Westport Village Freeport IL Under the terms of the Partnership's investment in each Local Partnership, the Partnership was required to make capital contributions to the Local Partnerships. These contributions were payable in installments upon each Local Partnership achieving specified levels of construction and/or operations. At June 30, 2010 and 2009, all such capital contributions had been paid to the Local Partnerships. a.Summarized financial information Combined statements of operations for the seven and eight Local Partnerships in which the Partnership was invested as of June 30, 2010 and 2009, respectively, follow.The combined statements have been compiled from information supplied by the management agents of the properties and are unaudited.The information for each of the periods is presented separately for those Local Partnerships which have investment basis (equity method), and for those Local Partnerships which have cumulative losses in excess of the amount of the Partnership’s investments in those Local Partnerships (equity method suspended).Appended after the combined statements is information concerning the Partnership’s share of income from partnerships related to cash distributions recorded as income, and related to the Partnership’s share of income from Local Partnerships. 7 CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 and 2009 (Unaudited) 3.INVESTMENTS IN PARTNERSHIPS - Continued COMBINED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended June 30, Equity Equity Method Suspended Method Number of Local Partnerships 2 (a) 5 (b) 2 (a) 6 (c) Revenue: Rental $ Other Total revenue Expenses: Operating Interest Depreciation and amortization Total expenses Net income (loss) $ $ ) $ $ ) Cash distribution $ $ ) $ $ Cash distribution recorded as income Partnership's share of Local Partnership net income Share of income from partnerships 8 CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 and 2009 (Unaudited) 3.INVESTMENTS IN PARTNERSHIPS - Continued COMBINED STATEMENTS OF OPERATIONS (Unaudited) For the six months ended June 30, Equity Equity Method Suspended Method Suspended Number of Local Partnerships 2 (a) 5 (b) 2 (a) 6 (c) Revenue: Rental $ Other Total revenue Expenses: Operating Interest Depreciation and amortization Total expenses Net income (loss) $ $ ) $ $ ) Cash distribution $ Cash distribution recorded as income Partnership’s share of Local Partnership net income Share of income from partnerships (a)Mary Allen Tower West; Tradewinds (b)Fairway Park; Madison Square; Northridge; Pilgrim Tower East; Westport Village (c)Fairway Park; Madison Square; Northridge; Pilgrim Tower East; Westport Village; Hale Ohana Cash distributions received from Local Partnerships which have investment basis (equity method) are recorded as a reduction of investments in partnerships and as cash receipts on the respective consolidated balance sheets.Cash distributions received from Local Partnerships which have cumulative losses in excess of the amount of the Partnership’s investments in those Local Partnerships (equity method suspended) are recorded as share of income from partnerships on the respective consolidated statements of operations and as cash receipts on the respective consolidated balance sheets.As of June 30, 2010 and 2009, the Partnership's share of cumulative losses to date for five of the seven and for six of the eight Local Partnerships, respectively, exceeded the amount of the Partnership's investments in those Local Partnerships by $7,022,227 and $6,888,125, respectively.As the Partnership has no further obligation to advance funds or provide financing to these Local Partnerships, the excess losses have not been reflected in the accompanying consolidated financial statements. 9 CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 and 2009 (Unaudited) 3.INVESTMENTS IN PARTNERSHIPS - Continued a.Due on investments in partnerships and accrued interest payable Purchase money notes The Partnership executed certain purchase money notes payable as part of the acquisition of its equity interests in certain Local Partnerships. The notes are nonrecourse notes secured by a security interest in the Partnership’s interests in the respective Local Partnership.The Partnership's obligations with respect to its investments in Local Partnerships, in the form of nonrecourse purchase money notes having an aggregate principal balance of $2,790,000 plus aggregate accrued interest of $11,556,360 as of June 30, 2010, are payable in full upon the earliest of: (i) sale or refinancing of the respective Local Partnership's rental property; (ii) payment in full of the respective Local Partnership's permanent loan; or (iii) maturity. Effective January 1, 2009, the Partnership’s interest in Cedar Point and Thornwood House were transferred to the purchase money noteholders and or their affiliates or assignees. Property Principal Date Disposition Cedar Point January 2009 Transfer Thornwood House January 2009 Transfer The purchase money note related to the following property matured and has not been paid or extended as of October 4, 2010. Accrued Interest as of Property Principal June 30, 2010 Maturity Westport Village (1) 09/01/99 (1)In receivership. Effective July 15, 2010, the Partnership’s interest in Pilgrim Tower East was transferred to the purchase money noteholder and or its affiliates or assignees. Accrued Interest as of Property Principal June 30, 2010 Maturity Pilgrim Tower East $1,450,000 (1) 11/30/03 (1)Remaining principal, after a partial payment. The remaining purchase money note related to Northridge Park matures in 2025.As of June 30, 2010, principal and accrued interest balances were $500,000 and $3,658,774, respectively. 10 CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 and 2009 (Unaudited) 3.INVESTMENTS IN PARTNERSHIPS - Continued The purchase money notes, which are nonrecourse to the Partnership, are generally secured by the Partnership's interest in the respective Local Partnerships.There is no assurance that the underlying properties will have sufficient appreciation and equity to enable the Partnership to pay the purchase money notes' principal and accrued interest when due.If a purchase money note is not paid in accordance with its terms, the Partnership will either have to renegotiate the terms of repayment or risk losing its partnership interest in the respective Local Partnership.In the event that a purchase money note remains unpaid upon maturity, the noteholder may have the right to foreclose on the Partnership’s interest in the related Local Partnership. The Partnership's inability to pay certain of the purchase money notes principal and accrued interest balances when due, and the resulting uncertainty regarding the Partnership's continued ownership interest in the related Local Partnerships, does not adversely impact the Partnership's financial condition because the purchase money notes are nonrecourse and secured solely by the Partnership's interest in the related Local Partnerships.Therefore, should the investment in any of the Local Partnerships with matured or maturing purchase money notes not produce sufficient value to satisfy the related purchase money notes, the Partnership's exposure to loss is limited because the amount of the nonrecourse indebtedness of each of the matured or maturing purchase money notes exceeds the carrying amount of the investment in each of the related Local Partnerships.Thus, even a complete loss of the Partnership's interest in these Local Partnerships would not have a material adverse impact on the financial condition of the Partnership. Interest expense on the Partnership's purchase money notes for the three and six month periods ended June 30, 2010, was $165,515 and $331,030, respectively, and $159,351 and $319,859 for the three and six month periods ended June 30, 2009, respectively.The accrued interest payable on the purchase money notes of $11,556,360 and $11,225,330 as of June 30, 2010 and December 31, 2009, respectively, is due upon the earliest of:(i) sale or refinancing of the respective Local Partnership’s rental property; (ii) payment in full of the respective Local Partnership’s permanent loan; or (iii) maturity. b.Assets held for sale or transfer Pilgrim Tower East The Partnership entered into an agreement with the noteholder of the purchase money note to an assignment of the Partnership’s interests in the Local Partnership as satisfaction of the outstanding obligations of the purchase money note.Due to the impending transfer of the Partnership’s interest in Pilgrim Tower East at June 30, 2010, the Partnership’s basis in the Local Partnership, along with the net unamortized amount of acquisition fees and property purchase costs, which totaled $25,814 at both June 30, 2010 and December 31, 2009, respectively, have been reclassified to investment in partnerships held for sale or transfer in the accompanying consolidated balance sheets. Effective July 15, 2010, the Partnership’s interest in Pilgrim Tower East was transferred to the purchase money noteholder as satisfaction of the note.As of July 15, 2010, the principal and accrued interest balances were $1,450,000 and $4,944,423, respectively.The sale is expected to result in an estimated gain of $7,481,942. 11 CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 and 2009 (Unaudited) 3.INVESTMENTS IN PARTNERSHIPS – Continued Westport Village The purchase money note secured by the Partnership’s interest in Westport Associates (Westport Village) matured on September 1, 1999 and was not paid. The Partnership’s non-recourse purchase money note obligation and accrued interest thereon was $840,000 and $2,875,565, respectively, at June 30, 2010. The mortgage loan encumbering the property associated with the Partnership’s investment in Westport Village is in default.As of June 30, 2010, Westport Village was in receivership pending a foreclosure sale of the property.Accordingly, the Partnership’s basis in the Local Partnership, which totaled $0 at both June 30, 2010 and December 31, 2009, has been reclassified to investment in partnerships held for sale or transfer in the accompanying consolidated balance sheets. There can be no assurance as to the ultimate timing of the foreclosure sale and/or transfer of ownership of the property. Madison Square The mortgage loan encumbering the property associated with the Partnership’s investment in Madison Square is in default.As of June 30, 2010, the Local Partnership had received notice from the lender of its intent to foreclose on the property.Accordingly, the Partnership’s basis, which totaled $0 at both June 30, 2010 and December 31, 2009, has been reclassified to investment in partnerships held for sale or transfer in the accompanying consolidated balance sheets.There can be no assurance as to the ultimate timing of the foreclosure sale and/or transfer of ownership of the property. Mary Allen Tower West On May 12, 2010, a contract for the sale of the Mary Allen Tower West property was executed.Due to the possible sale of the property related to Mary Allen Tower West, the Partnership’s basis in the Local Partnership, along with net unamortized acquisition fees and purchase property costs, which totaled $10,896 as of June 30, 2010, and $11,089 as of December 31, 2009, have been reclassified to investment in partnerships held for sale or transfer in the accompanying balance sheet.There is no assurance that the sale of the property will occur. c.Completed sales Hale Ohana On March 15, 2008 the Local Partnership entered into a contract with a third party to sell its property for approximately $3,875,000.The sale was completed on March 15, 2010.The sale resulted in gain on disposition of investment in partnerships for financial statement purposes of $1,603,593 in 2010 and in gain of approximately $2,086,000 for federal tax purposes.As of June 30, 2010, $554,825 of the Partnership’s share of cash proceeds from sale has not been received and is therefore included in distribution receivable from partnership on the consolidated balance sheet. In accordance with the terms of the Partnership Agreement, in March 2010, the Managing General Partner was paid a disposition fee or $77,500 related to the sale.The fee was netted against the related gain on disposition of investment in partnerships. 12 CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 and 2009 (Unaudited) 4.RELATED PARTY TRANSACTIONS In accordance with the terms of the Partnership Agreement, the Partnership is obligated to reimburse the Managing General Partner or its affiliates for direct expenses in connection with managing the Partnership.For the three and six month periods ended June 30, 2010 the Partnership paid $72,218 and $133,556, respectively, and $120,694 and $187,052 for the three and six month periods ended June 30, 2009, respectively.Such expenses are included in general and administrative expenses in the accompanying consolidated statements of operations. In accordance with the terms of the Partnership Agreement, the Partnership is obligated to pay the Managing General Partner an annual incentive management fee (Management Fee) after all other expenses of the Partnership are paid.The Partnership paid the Managing General Partner a Management Fee of $93,750 for each of the three month periods ended June 30, 2010 and 2009 and $187,500 for each of the six month periods ended June 30, 2010 and 2009. In accordance with the terms of the Partnership Agreement, in March 2010, the Managing General Partner was paid a disposition fee of $77,500 related to the sale of Hale Ohana, which was netted against the related gain on disposition of investment in partnerships. 5.CASH DISTRIBUTIONS On May 17, 2009, the Partnership declared a cash distribution of $1,857,597 ($25 per Unit) to the Limited Partners who were holders of record as of May 17, 2009, of which, in June 2009, $1,268,386 was paid to the Limited Partners.From the distribution amount, in April 2009, $590,097 was paid to the State of New Jersey for non-resident withholding tax. 6.CASH CONCENTRATION RISK Financial instruments that potentially subject the Partnership to concentrations of risk consist primarily of cash. The Partnership maintains three cash accounts with SunTrust Bank.As of June 30, 2010, the uninsured portion of the cash balances was $6,353,590. 7.SUBSEQUENT EVENTS On July 30, 2010, the Partnership paid a cash distribution of $2,200,110 ($30 per Unit) to the Limited Partners who were holders of record as of July 1, 2010. Effective July 15, 2010, the Partnership’s interest in Pilgrim Tower East was transferred to the purchase money noteholder as satisfaction of the note.As of July 15, 2010, the principal and accrued interest balances were $1,450,000 and $4,944,423, respectively.The sale is expected to result in an estimated gain of $7,567,652. 13 Part I.FINANCIAL INFORMATION Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations The Management's Discussion and Analysis of Financial Condition and Results of Operations section is based on the consolidated financial statements, and contains information that may be considered forward looking, including statements regarding the effect of governmental regulations.Actual results may differ materially from those described in the forward looking statements and will be affected by a variety of factors including national and local economic conditions, the general level of interest rates, governmental regulations affecting the Partnership and interpretations of those regulations, the competitive environment in which the Partnership operates, and the availability of working capital. Critical Accounting Policies The Partnership has disclosed its selection and application of significant accounting policies in Note 1 of the notes to consolidated financial statements included in the Partnership’s annual report on Form 10-K at December 31, 2009.The Partnership accounts for its investments in partnerships (Local Partnerships) by the equity method because the Partnership is a limited partner in the Local Partnerships.As such the Partnership has no control over the selection and application of accounting policies, or the use of estimates, by the Local Partnerships.Environmental and operational trends, events and uncertainties that might affect the properties owned by the Local Partnerships would not necessarily have a significant impact on the Partnership’s application of the equity method of accounting, since the equity method has been suspended for five Local Partnerships which have cumulative losses in excess of the amount of the Partnership’s investments in those Local Partnerships. Financial Condition/Liquidity The Partnership's liquidity, with unrestricted cash resources of $6,380,772, along with anticipated future cash distributions from Local Partnerships, is expected to be adequate to meet its current and anticipated operating cash needs.As of October 4, 2010, there were no material commitments for capital expenditures. The Partnership closely monitors its cash flow and liquidity position in an effort to ensure that sufficient cash is available for operating requirements.For the six month period ended June 30, 2010, existing cash resources, receipt of distributions from local partnerships and sale proceeds received were adequate to support operating cash requirements.Cash and cash equivalents increased $720,302 during the six month period ended June 30, 2010, primarily due to sale proceeds received. Results of Operations The Partnership’s net income for the three month period ended June 30, 2010, increased compared to 2009, primarily due to the gain on the disposition of an investment in a local partnership, Hale Ohana, which offset the reduction in the share of income from partnerships.All other revenue and expense items were consistent with the prior year. The Partnership’s net income for the six month period ended June 30, 2010 decreased compared to 2009, primarily due to the decrease gain on extinguishment of debt and a decrease in share of income from partnerships but the decline was partially offset by the disposition of an investment in a local partnership, Hale Ohana.The gain in the prior year was related to the transfer of the Partnership’s interest in two Local Partnerships.The decrease in share of income from partnerships is the result of significant reductions in the distributions from two Local Partnerships in 2010.General and administrative expenses decreased primarily due to nonrecurring state tax filing fees and lower reimbursed expenses in connection with managing the Partnership.Professional fees increased due to higher audit costs. 14 Part I.FINANCIAL INFORMATION Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations - Continued For financial reporting purposes, the Partnership, as a limited partner in the Local Partnerships, does not record losses from the Local Partnerships in excess of its investment to the extent that the Partnership has no further obligation to advance funds or provide financing to the Local Partnerships.As a result, the Partnership's share of income from partnerships for the three and six month periods ended June 30, 2010 did not include losses of $293,891 and $363,656, respectively, compared to excluded losses of $139,342 and $278,682 for the three and six month periods ended June 30, 2009, respectively. Certain taxing authorities may assert claims against the Partnership for failure to withhold and remit income tax on operating profit or where the sale(s) of property in which the Partnership was invested failed to produce sufficient cash proceeds with which to pay the state tax and/or to pay statutory partnership filing fees.The Partnership is unable to quantify the amount of such potential claims at this time. The Partnership has consistently advised its Partners that they should consult with their tax advisors as to the necessity of filing non-resident returns in such states with respect to their proportional taxes due. The Internal Revenue Service has issued a claim against the Partnership in the amount of $301,350. The claim relates to a penalty from an alleged late filing in 2003, which the Partnership has contested. The Partnership asserts that the filing was timely as an extension for the late filing was granted by the Internal Revenue Service under IR-2003-112 issued on September 24, 2003. The Managing General Partner believes that this matter will be resolved and that this matter will not have a material adverse impact on the financial condition of the Partnership. No other significant changes in the Partnership's operations have taken place during the three month period ended June 30, 2010. Item 4.Controls and Procedures a) Disclosure Controls and Procedures. The Partnership’s management, with the participation of the principal executive officer and principal financial officer of the Managing General Partner, who are the equivalent of the Partnership’s principal executive officer and principal financial officer, respectively, has evaluated the effectiveness of the Partnership’s disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) as of the end of the period covered by this report. A control system, no matter how well conceived and operated, can provide only reasonable assurance that the objectives of the control system are met.Based on such evaluation, the principal executive officer and principal financial officer of the Managing General Partner, who are the equivalent of the Partnership’s principal executive officer and principal financial officer, respectively, have concluded that, as of the end of such period, the Partnership’s disclosure controls and procedures are effective at a reasonable assurance level. b) Changes in Internal Control over Financial Reporting. There has been no change in the Partnership’s internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) during the fiscal quarter to which this report relates that has materially affected, or is reasonably likely to materially affect, the Partnership’s internal control over financial reporting. 15 Part II.OTHER INFORMATION Item 3.Defaults upon Senior Securities See Note 2.a. of the notes to consolidated financial statements contained in Part I, Item 1, hereof, for information concerning the Partnership's defaults on certain purchase money notes. Item 5.Other Information There has not been any information required to be disclosed in a report on Form 8-K during the quarter ended June 30, 2010, but not reported, whether or not otherwise required by this Form 10-Q at June 30, 2010. There is no established market for the purchase and sale of units of additional limited partner interest (Units) in the Partnership, although various informal secondary market services may exist.Due to the limited markets, however, investors may be unable to sell or otherwise dispose of their Units. Item 6.Exhibits Exhibit No. Description Certification of Principal Executive Officer, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Principal Financial Officer, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32 Certification of Principal Executive Officer and Principal Financial Officer, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. All other Items are not applicable. SIGNATURE In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP (Registrant) by:C.R.I., Inc. Managing General Partner October 4, 2010 by:/s/ H. William Willoughby DATE H. William Willoughby Director, President, Secretary, Principal Financial Officer and Principal Account Officer 16
